Citation Nr: 0713902	
Decision Date: 05/11/07    Archive Date: 05/25/07	

DOCKET NO.  04-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to reimbursement of last expenses in the amount 
of $3,000 based on the death of the veteran's spouse.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1945 to October 
1945 and from August 1950 to February 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran is in receipt of nonservice-connected pension 
benefits at the maximum rate based on his report of having no 
income.


CONCLUSION OF LAW

The requirements for reimbursement of last expenses in the 
amount of $3,000 based on the death of the veteran's spouse 
have not been met.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.271, 3.272 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations had been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The Board observes that the 
veteran was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with his current claim.  However, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case, and as such, notice is not 
required in this case.  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of facts 
are dispositive in a matter, the Veterans Claims Assistance 
Act can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  The Board further notes that the 
Court has held that when there is an error in the notice, or 
in this case the absence of appropriate notice, there is no 
prejudice to a claimant as the result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103 (121) 
(2005).  Therefore, the Board believes that a decision in 
this case can be promulgated without prejudice to the veteran 
since the law is dispositive in this case.

The veteran essentially contends that he should be reimbursed 
$3,000 for the cost of his wife's funeral.  He notes that the 
cost of the funeral for his wife was precluded and a hardship 
to him, and he noted that he received less pension benefits 
now that he was a widow.  Therefore, a favorable 
determination has been requested.

Under VA laws and regulations a veteran of a period of war 
who meets service requirements and who is permanently and 
totally disabled shall be paid a rate of pension that is 
reduced by the amount of the veteran's annual income.  
38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. §§ 3.271, 3.272.  And 
while VA regulations provide that amounts paid by a veteran 
for the expenses of last illness and burial of the veteran's 
deceased spouse may be deducted from the veteran's income, 
the record clearly reflects that the veteran has consistently 
reported that he has no annual income.  The veteran does not 
appear to dispute that his pension award amount is based on 
his report of having no income.  Thus, there is no income to 
be reduced by expenses paid by the veteran for his spouse's 
funeral.  

Simply put, the veteran is receiving the maximum pension 
benefit based on his report that he has no income.  In the 
absence of some income that can be reduced by the $3,000 
funeral expense, the veteran is not entitled to reimbursement 
of those last expenses by way of an adjustment of his pension 
award.

While the Board acknowledges that the veteran's pension award 
would have decreased now that he no longer has a dependent 
spouse, the amount of pension paid to the veteran is 
prescribed by statute and regulation and is less for a 
veteran without a spouse than for a veteran with a spouse.  
Accordingly, the Board finds that the law does not permit 
reimbursement of the last expenses based on the death of a 
veteran's spouse.


ORDER

Reimbursement of last expenses in the amount of $3,000 based 
on the death of the veteran's spouse is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


